collection of the premium does not violate section (8)(a). Accordingly, the court

affirms the district court’s order granting a motion to dismiss for failure to state a

claim.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                 2022 CO 29

                        Supreme Court Case No. 22SC78
                C.A.R. 50 Certiorari to the Colorado Court of Appeals
                       Court of Appeals Case No. 22CA91
        District Court, City and County of Denver, Case No. 21CV32203
                  Honorable Michael A. Martinez, Chief Judge

                                 Petitioner:

                            Chronos Builders, LLC,

                                      v.

                                Respondent:

 Department of Labor and Employment, Division of Family and Medical Leave
                               Insurance.

                             Judgment Affirmed
                                   en banc
                                June 21, 2022


Attorneys for Petitioner:
Advance Colorado
Daniel E. Burrows
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Noah C. Patterson, Assistant Solicitor General
Davin W. Dahl, Senior Assistant Attorney General
Shelby A. Krantz, Assistant Attorney General
      Denver, Colorado
Attorneys for Amici Curiae Good Business Colorado, Small Business Majority,
and Eight Colorado Businesses:
Tierney Lawrence, LLC
Martha M. Tierney
      Denver, Colorado

Attorneys for Amicus Curiae Independence Institute:
Independence Institute
David B. Kopel
      Denver, Colorado

Westfall Law, LLC
Richard A. Westfall
      Denver, Colorado

Attorneys for Amici Curiae Labor and Policy Organizations and Ballot Petition
Filers:
A Better Balance
Natalie Petrucci
       Denver, Colorado

Attorneys for Amicus Curiae National Taxpayers Union Foundation:
Tyler Martinez
      Washington, District of Columbia




JUSTICE MÁRQUEZ delivered the Opinion of the Court, in which CHIEF
JUSTICE BOATRIGHT, JUSTICE HOOD, JUSTICE GABRIEL, JUSTICE
HART, JUSTICE SAMOUR, and JUSTICE BERKENKOTTER joined.



                                      2
JUSTICE MÁRQUEZ delivered the Opinion of the Court.

¶1    In the November 2020 election, Colorado voters approved Proposition 118,

which established the Paid Family and Medical Leave Insurance Act (“the Act”).

The Act created an enterprise called the Division of Family and Medical Leave

Insurance (“the Division”) and authorized the Division to collect a premium from

employers and employees (calculated as a percentage of the employee’s taxable

wages) to fund a state-run paid family and medical leave insurance program.

¶2    This case concerns whether the Division’s collection of premiums under the

Act violates section (8)(a) of the Taxpayer’s Bill of Rights (“TABOR”), which

provides, as relevant here, that “[a]ny income tax law change . . . shall also require

all taxable net income to be taxed at one rate, . . . with no added tax or surcharge.”

Colo. Const. art. X, § 20(8)(a). Specifically, we are asked to determine whether the

premium is an unconstitutional “added tax or surcharge” on income that is not

“taxed at one rate.” And, if so, we are asked whether the Act’s funding mechanism

is severable from the rest of the Act.

¶3    We granted certiorari review under C.A.R. 50.          We conclude that the

premium collected by the Division does not implicate section (8)(a) because the

relevant provision of that section concerns changes to “income tax law.” The Act,

a family and medical leave law, is not an income tax law or a change to such a law.

Moreover, the premium collected pursuant to the Act is a fee used to fund specific



                                          3
services, rather than a tax or comparable surcharge collected to defray general

government expenses.           We therefore hold that the Act does not violate

section (8)(a). Accordingly, we affirm the judgment of the district court.

          I. Proposition 118: The Paid Family and Medical Leave
                               Insurance Act

¶4    Before the passage of Proposition 118 in the November 2020 election, federal

and state law provided minimal leave requirements for Colorado businesses. The

federal Family and Medical Leave Act allows eligible employees to take up to

twelve weeks of unpaid leave per year under limited circumstances.

29 U.S.C. § 2612(1). Colorado law, for its part, required certain employers to

provide one hour of sick leave to employees for every thirty hours worked.

§ 8-13.3-403, C.R.S. (2021).

¶5    Proposition 118 aimed to increase paid leave opportunities and provide job

protections for employees who take family or medical leave. See Legis. Council,

Colo. Gen. Assemb., Rsch. Pub. No. 748-1, 2020 State Ballot Information Booklet 53

(2020). Specifically, Proposition 118 established the Act, which created a paid

family and medical leave insurance program to provide “a necessary safety net for

all Colorado workers when they have personal or family caregiving needs.”

§ 8-13.3-502(3), C.R.S. (2021). The Act created the Division, a statewide paid family




                                          4
and medical      leave   insurance    enterprise,1   to   administer   the   program.

§§ 8-13.3-502(4), -508(1), C.R.S. (2021). Under the Act, a covered employee has a

right to take paid family and medical leave, and to receive family and medical

leave insurance benefits while taking such leave, if the employee:

      • Because of birth, adoption or placement through foster care, is caring
        for a new child during the first year after the birth, adoption or
        placement of that child;

      • Is caring for a family member with a serious health condition;

      • Has a serious health condition;

      • Because of any qualifying exigency leave;

      • Has a need for safe leave.

§ 8-13.3-504(2), C.R.S. (2021).

¶6    The Act requires employers to provide medical and family insurance to their

employees. Employers can do so by obtaining coverage under a public insurance

option created by the Division or under a private plan that provides the “same

rights, protections and benefits” as the public option. § 8-13.3-521(1), C.R.S. (2021).

If employers opt not to obtain private coverage, the Division is authorized to

collect “premiums” from employers and employees starting in January 2023 to




1 Under TABOR, an enterprise is “a government-owned business authorized to
issue its own revenue bonds and receiving under 10% of annual revenue in grants
from all Colorado state and local governments combined.” Colo. Const. art. X,
§ 20(2)(d).


                                          5
finance the “pay[ment of] family and medical leave insurance benefits and

associated administrative and program costs.”       § 8-13.3-502(4)(b).   The Act

expressly characterizes premiums as “fees and not taxes.” § 8-13.3-507(7), C.R.S.

(2021).

¶7    Premiums are calculated as a percentage of an employee’s taxable wages to

ensure that the funding collected can adequately support the cost of providing

wage-replacement benefits. For the first two years of the program, premiums are

set at 0.9% of employee wages.     § 8-13.3-507(3)(a). In subsequent years, the

premiums can be raised but may not exceed 1.2% of employee wages.

§ 8-13.3-507(3)(b). The portion of the premium employers must pay varies based

on how many individuals they employ. Employers with nine or fewer employees

must only pay 50% of the premium required for an employee and may deduct up

to that amount from that employee’s wages. § 8-13.3-507(5). Employers with ten

or more employees, on the other hand, must pay the full premium but may deduct

up to 50% of the premium from an employee’s wages.           Id.   Employees are

responsible for up to 50% of the premium depending on their employer’s

contribution.2




2The Act also contains certain exemptions. For example, the Act does not require
self-employed individuals to participate in the program, though they can elect to


                                       6
¶8     All premiums collected by the Division are held in the Family and Medical

Leave Insurance Fund in the State Treasury. § 8-13.3-518(1), C.R.S. (2021). Money

in the fund can be used only to (1) pay revenue bonds or loans to the program,

(2) reimburse employers who pay benefits directly to employees, (3) pay benefits,

and (4) administer the program. Id. Any remaining money at the end of the fiscal

year remains in the fund and does not revert to the general fund. Id.

                       II. Facts and Procedural History

¶9     Petitioner Chronos Builders, LLC (“Chronos”) is a custom home builder

based in Grand Junction, Colorado. Chronos employs fewer than ten employees.

In July 2021, Chronos sued the Division, arguing that the collection of premiums

was unconstitutional under section (8)(a) of TABOR.3        As relevant here, that

section provides: “Any income tax law change . . . shall also require all taxable net

income to be taxed at one rate, . . . with no added tax or surcharge.” Colo. Const.

art. X, § 20(8)(a).




do so if they pay 50% of the premium amount. § 8-13.3-507(4)(a). Local
governments are likewise allowed to decline participation, but their employees
may elect to participate anyway. § 8-13.3-522(1), (2), C.R.S. (2021).
3 At the time it filed its complaint, Chronos employed eight persons and was
considering hiring a ninth. Chronos alleged that it was hesitant to hire more than
nine employees because to do so would require Chronos to have to pay a greater
portion of the premiums under the Act.


                                         7
¶10    Chronos contended that the premium was an unconstitutional “added tax

or surcharge” on income and, alternatively, that the premium was not taxed “at

one rate.” It requested an injunction prohibiting the Division from collecting

premiums. It also requested a declaration that the Act’s funding mechanism

cannot be severed from the statutory scheme and that therefore, the Act is

unenforceable as a whole.

¶11    The Division moved to dismiss under C.R.C.P. 12(b)(5) for failure to state a

claim, and the district court granted the motion. The court reasoned that the

phrase “‘[a]ny income tax law change’ is a restrictive clause, introducing

information necessary to the meaning of the last sentence in Section (8)(a).”

Understood this way, the court determined that “[s]ection (8)(a) applies only to

‘income tax law changes’” and, thus, only prohibits surcharges that pertain to

changes in income tax law. Because the Act is a “family and medical leave law,

not an income tax law,” the court concluded that the Act’s premium is not subject

to section (8)(a).




                                         8
¶12      Chronos filed a notice of appeal, and then Chronos and the Division jointly

petitioned this court under C.A.R. 50 to review this case.            We accepted

jurisdiction.4

                                     III. Analysis

                          A. Applicable Legal Standards

¶13      This case presents a question of constitutional interpretation.      When

interpreting constitutional amendments, this court aims to “give effect to the

electorate’s intent in enacting the amendment.” Davidson v. Sandstrom, 83 P.3d

648, 654 (Colo. 2004). We first look to “the plain language of the provision, giving

terms their ordinary meanings. We may also ‘consider other relevant materials

such as the “Blue Book,” an analysis of ballot proposals prepared by the

Legislative Council.’” In re Interrogatories on Senate Bill 21-247 Submitted by Colo.

Gen. Assembly, 2021 CO 37, ¶ 30, 488 P.3d 1008, 1018 (quoting Lobato v. State,

218 P.3d 358, 375 (Colo. 1996)). If the language of an amendment “is clear and

unambiguous, the amendment must be enforced as written.” Sandstrom, 83 P.3d

at 654. Language is unambiguous if it is not “reasonably susceptible to more than




4   We issued a writ of certiorari to review the following issue:
         1. Whether the Paid Family and Medical Leave Insurance Act’s
            premium violates Section (8)(a) of TABOR.


                                            9
one interpretation.” Id. (quoting Zaner v. City of Brighton, 917 P.2d 280, 283 (Colo.

1996)).

¶14   The parties dispute the standard of review that should be applied when

reviewing the constitutionality of a statute enacted through a citizen initiative.

The Division argues, and the district court agreed, that the moving party has the

burden of proving a statute’s unconstitutionality beyond a reasonable doubt. See

Huber v. Colo. Mining Ass’n, 264 P.3d 884, 889 (Colo. 2011) (This court “presume[s]

legislative enactments, whether by the General Assembly or the electorate through

initiative or referendum, to be constitutional.”). Chronos, for its part, argues that

the beyond-a-reasonable-doubt standard should apply only to a law passed by the

legislature, not a statute passed through citizen initiatives, though it does not

specify what standard should be applied in its place.             In its view, the

beyond-a-reasonable-doubt standard is a form of deference to the General

Assembly as a co-equal branch of government, and no such deference is owed to

a ballot initiative passed by Colorado voters. Because we would conclude that

Chronos has not shown that the Act runs afoul of TABOR even under a less

stringent preponderance-of-the-evidence standard, we need not, and do not,

address this dispute.




                                         10
                          B. Section (8)(a) of TABOR

¶15   Chronos contends that the premiums collected by the Division are illegal

“surcharge[s]” on income under section (8)(a). The last sentence of that section

provides: “Any income tax law change after July 1, 1992 shall also require all taxable

net income to be taxed at one rate, excluding refund tax credits or voter-approved tax

credits, with no added tax or surcharge.” Colo. Const. art. X, § 20(8)(a) (emphases

added). In Chronos’s view, the prohibition in section (8)(a) against added taxes or

surcharges on taxable income also encompasses “fees that are imposed on income

or otherwise measured as a function of income.” Specifically, Chronos contends

that because the Act’s premiums are fees that are assessed as a percentage of

employees’ taxable      wages, the Division’s collection of premiums              are

unconstitutional surcharges that run afoul of section (8)(a). For several reasons,

we are unpersuaded.

¶16   First, as the district court determined, section (8)(a) prohibits only added

taxes or surcharges related to an “income tax law change.” Construing words and

phrases “according to the rules of grammar and common usage,” People v. Sprinkle,

2021 CO 60, ¶ 22, 489 P.3d 1242, 1246, the phrase “[a]ny income tax law change” is

the subject of the sentence.     The concluding phrase “with no added tax or

surcharge” is not unrestricted; instead, it is a prepositional phrase that modifies

the subject. Simply put, “with no added tax or surcharge” refers to added taxes or



                                         11
surcharges associated with a “change” to an “income tax law.” Accordingly, a tax

or surcharge that does not pertain to a change to income tax law does not run afoul

of section (8)(a).

¶17    We note that our interpretation of the provision squarely aligns with the

Blue Book’s explanation of section (8)(a). The Blue Book placed its explanation of

section (8)(a) under the heading “Prohibited Taxes” and informed voters that

section (8)(a) “require[s] that any future state income tax law change have a single

tax rate with no added surcharge.” Legis. Council, Colo. Gen. Assemb., Rsch. Pub.

No. 369, An Analysis of 1992 Ballot Proposals 5 (1992). This succinct explanation,

which informed Colorado voters’ understanding of the constitutional amendment,

is clear. If the state makes a change to income tax law, it must tax at a single rate,

and it cannot add a surcharge. If a surcharge is not associated with an income tax

law change, then section (8)(a) is inapplicable.

¶18    Further, Chronos’s reading of section (8)(a) divorces the term “surcharge”

from the broader context of the provision. Chronos contends that “surcharge”

should be construed broadly enough to include any fee on income. However, read

in its entirety, section (8)(a) is only concerned with taxes. Indeed, section (8)(a)

refers to a variation of the term “tax” on twelve occasions:

       (8) Revenue limits. (a) New or increased transfer tax rates on real
       property are prohibited. No new state real property tax or local
       district income tax shall be imposed. Neither an income tax rate
       increase nor a new state definition of taxable income shall apply before

                                         12
      the next tax year. Any income tax law change after July 1, 1992 shall
      also require all taxable net income to be taxed at one rate, excluding
      refund tax credits or voter-approved tax credits, with no added tax or
      surcharge.

Colo. Const. art. X, § 20(8)(a) (emphases added).

¶19   Viewed in the context of section (8)(a) as a whole, the term “surcharge” in

the final phrase “with no added tax or surcharge” is most naturally interpreted as

an added charge on income that is functionally akin to a tax—that is, a charge that

is designed to “raise revenues for general governmental spending.” Barber v.

Ritter, 196 P.3d 238, 249 (Colo. 2008). A surcharge that is instead a fee imposed to

“defray the cost of services provided to those charged,” does not function like a

tax and, therefore, falls outside of the scope of section (8)(a). Id. at 241.

¶20   Because the final sentence of section (8)(a) is limited in scope to changes to

income tax laws and because the term “surcharge” in this provision refers only to

charges that, like taxes, are designed to raise revenues to defray general

governmental expenses, we reject Chronos’s argument that the provision prohibits

any and all fees calculated based on income. Rather, we hold that the final

sentence of section (8)(a) only precludes added taxes and tax-like surcharges to

taxable net income in connection with a change to income tax law.

                                   C. Application

¶21   Applying the above interpretation, we conclude that the Act does not run

afoul of section (8)(a). Section (8)(a) is inapplicable here because the Act does not


                                           13
represent any change to income tax law. The Blue Book characterized the Act as

an update to federal and state labor and employment laws—namely, the Federal

Family and Medical Leave Act, 29 U.S.C. § 2612(1), and the Colorado Healthy

Families and Workplaces Act, § 8-13.3-403.          See Legis. Council, Colo. Gen.

Assemb., Rsch. Pub. No. 748-1, 2020 State Ballot Information Booklet 55 (2020).

Neither the Blue Book nor the statutory language ever refers to the premium as a

tax on income. Additionally, Proposition 118 did not codify the Act in Title 39 of

the Colorado Revised Statutes (concerning taxation), but rather in Title 8

(concerning labor and industry laws). The Act also housed the Division within the

Colorado Department of Labor and Employment, § 8-13.3-508(1).                   These

circumstances further indicate the Act was never understood to be a change to

income tax law, either by Colorado voters or by the state.

¶22      True, a premium can be an unconstitutional tax on income even if the Act

does not characterize the premium as a tax. But as Chronos conceded below, the

premium is a fee, not a tax. And although the premium is assessed as a percentage

of an employee’s taxable wages, this is because the wage-replacement benefits that

an eligible employee may receive under the Act hinge on the amount the employee

earns.

¶23      Unlike a tax, which, as noted, is designed to raise revenues to defray general

governmental expenses, the Act expressly provides that the premium at issue is a



                                           14
fee used “to defray the cost” of providing paid family and medical leave to

Colorado employees. See Barber, 196 P.3d at 241 (holding that “a charge is a ‘fee,’

and not a ‘tax,’ when . . . its primary purpose is to defray the cost of services

provided to those charged”); § 8-13.3-518(1) (providing that “[a]ny money

remaining in the fund at the end of a fiscal year remains in the fund and does not

revert to the general fund or any other fund”). Also unlike a tax, businesses may

decline to pay the premium if they offer a comparable service to their employees.

See § 8-13.3-521(1). In short, the premium at issue is a fee, not a tax or comparable

tax-like surcharge that implicates section (8)(a).5

                                  IV. Conclusion

¶24   The district court correctly concluded that the Act does not violate

section (8)(a) of TABOR. The Act did not represent a change to income tax law,

and, in any event, the premiums collected do not represent an impermissible

added tax or surcharge for purposes of section (8)(a). We therefore affirm the

district court’s order granting the motion to dismiss for failure to state a claim

upon which relief can be granted.




5 Because we conclude that the premium does not run afoul of section (8)(a), we
need not address the severability of the Act’s funding mechanism from the rest of
the Act.


                                          15